TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 15, 2022



                                      NO. 03-21-00311-CR


                                  Ex parte Philip Clinton Allen




         APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the order denying appellant’s application for writ of habeas corpus

entered by the trial court. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the order. Therefore, the Court affirms the trial court’s

order denying appellant’s application for writ of habeas corpus. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.